Citation Nr: 0601724	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for status 
post gastric resection, duodenal ulcer and cholecystectomy, 
with bile reflux and severe heart burn.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in April 2003, and a 
substantive appeal was received in April 2003.  


FINDING OF FACT

The service connected status post gastric resection, duodenal 
ulcer and cholecystectomy, with bile reflux and severe heart 
burn is primarily manifested by recurrent reflux, without 
periodic vomiting, recurrent hematemesis or melena, anemia or 
weight loss productive of definite impairment of health, and 
without associated nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms or weight loss 
with malnutrition and anemia.  


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 40 
percent for the service connected status post gastric 
resection, duodenal ulcer and cholecystectomy, with bile 
reflux and severe heart burn, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 7305, 7308 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2001 and 
May 2003 VCAA letters and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the May 2003 VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in May 
2003 regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with this claim, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The Board notes the veteran has referenced the 
presence of private medical records dated in the 1950's which 
reflect medical treatment he received for his service 
connected disability and that the evidence had not been 
obtained.  The Board finds no need to obtain this evidence.  
Clinical records dated so far in the past are not probative 
of the veteran's current disability and the Board finds that 
current evidence of record adequately informs the Board of 
the underlying disability which is being rated.  The Board 
finds that no further action is required by VA to assist the 
veteran with the claim.

Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected status post gastric 
resection, duodenal ulcer and cholecystectomy, with bile 
reflux and severe heart burn warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

It appears that the veteran's service-connected status post 
gastric resection, duodenal ulcer and cholecystectomy, with 
bile reflux and severe heart burn would best be evaluated 
under 38 C.F.R. § 4.114, Diagnostic Codes 7305-7308 as these 
Codes contemplate disability characterized by either duodenal 
ulcer or postgastrectomy syndromes.  

Pertinent regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

Additionally, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

Effective July 2, 2001, the criteria under which the 
veteran's digestive system disability is rated changed (see 
66 Fed. Reg. 29, 4888 (May 31, 2001)).  However, except as 
hereinafter noted, the pertinent criteria is to a large 
extent the same under both the old and the current 
regulations. 

Pursuant to Diagnostic Code 7305, a 60 percent rating is 
warranted for severe symptoms; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

Pursuant to Diagnostic Code 7308, a 60 percent rating is 
assigned for severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 
7308.  

Analysis

The Board finds an increased rating is not warranted under 
any applicable Diagnostic Code.  The pertinent evidence of 
record consists of the veteran's reports of symptomalogy he 
experiences, private and VA clinical records and the report 
of a January 2002 VA examination.  

A VA examination was conducted in January 2002.  At that 
time, the veteran reported that he would awaken twice weekly 
with severe heartburn lasting several hours.  He would 
experience a substernal burning sensation the next day.  He 
also had heartburn during the day which was relieved by 
medication.  Physical examination revealed that the veteran 
was well-appearing, well developed, well-nourished and alert.  
He was in no acute distress.  He was able to walk without 
assistance.  Multiple well healed surgical scars were present 
over the abdomen.  The epigastrum was tender to light 
palpation.  The impression from the examination was bile 
reflux due to complications of stomach resection and 
secondary surgical removal of the gallbladder.  The 
configuration of the stomach due to the resection had altered 
the flow of bile causing reflux of the bile and severe 
heartburn.  

The private clinical records indicate that the veteran 
underwent a cholecystectomy and exploration of the common 
bile duct in 1995.  In April 1995, a physician noted that the 
veteran was doing well without problems.  He did not have 
nausea or vomiting and was tolerating his diet well.  He was 
playing golf.  A 1995 surgical record indicated that the 
veteran was brought to the hospital with a history of 
intermittent jaundice, and post-prandial epigastric and right 
upper quadrant pain.  Subsequent private clinical records do 
not reference any pertinent symptomalogy.  The veteran was 
treated for urinary problems.  

The VA clinical records demonstrate that the main 
manifestation of the service connected disability is reflux.  
In November 2001, it was noted that the veteran had 
reflux/regurgitation for past 20 years but there were no 
other gastrointestinal problems.  The reflux was partially 
relieved by Gaviscon.  A separate record dated in November 
2001 includes the notation that the veteran had bile reflux 
which responded dramatically to chlostryamine.  The veteran 
did not experience pain or discomfort at that time.   A 
February 2002 esophagogastroduodenoscopy resulted in 
diagnosis of post-gastrectomy syndrome.  In November 2002, 
the veteran reported the presence of diarrhea due to his 
medication but his reflux was controlled on Questran.  In 
January 2003, it was reported that the veteran's 
gastrointestinal symptoms were greatly improved since taking 
Nexium but he was not 100% better.  An April 2003 VA clinical 
record reveals the veteran reported he was having more reflux 
and a history of bile reflux.  A separate clinical record 
dated the same month included the notation that the veteran 
had a history of acid reflux with bile reflux.  There was no 
malignancy but there were indications of chronic inflammation 
and the symptoms were found to be persistent despite 
medication.  In November 2003, the veteran reported that he 
had bile reflux twice per week with bitter taste.  In April 
2004, it was noted that the veteran was trying to lose weight 
by cutting down on portions.  The assessment at that time was 
gastroesophageal reflux disease improved on Reglan.  In 
November 2004 the veteran complained of fatigue.  The 
assessment was gastroesophageal reflux disease improved on 
Reglan.  The Board finds that, while two of the VA clinical 
records indicate that the service connected disability is 
only partially relieved by medication, the preponderance of 
the evidence indicates that the disability is to a large 
extent controlled on medication.  These records do indicate 
that the veteran experienced diarrhea one time, but this 
single manifestation is insufficient to warrant an increased 
rating.  

The Board finds the service connected disability is not 
manifested by sufficient weight loss to warrant an evaluation 
in excess of 40 per cent.  The objective evidence of record 
demonstrates that in May 1999, the veteran's weight was 187 
pounds.  In November 1999, his weight was 190 pounds.  In 
April 2000, it was 190 pounds.  In March 2001, the veteran's 
weight was reported as 198 pounds.  In November 2001, his 
weight was 192 pounds.  In February 2002, the veteran's 
weighed 194 pounds.  In November 2002, he weighed was 190 
pounds.  The veteran's weight was reported as 188 pounds in 
April 2003.  In November 2003, he weighed 186 pounds.  In 
April of 2004, his weight was 180.2 pounds and in November 
2004, his weight was found to be 182.6 pounds.  The Board 
notes that the criteria for the definition of weight loss 
have changed during the pendency of the appeal.  Under the 
older criteria, weight loss is an appreciable loss which is 
sustained over a period of time.  38 C.F.R. § 4.112 (2000).  
Under the newer criteria, substantial weight loss is a loss 
of more than 20 percent of the baseline weight (sustained for 
three months or longer).  38 C.F.R. § 4.112 (2005).  Here, 
the veteran's maximum weight over the years was 198 pounds in 
March 2001; his lowest weight was 180.2 pounds in April 2004.  
Under both the old and new criteria, while this weight loss 
may be considered appreciable, it does not meet the 
definition of substantial, and can therefore not be 
considered to have contributed to a definite impairment in 
his health.  The Board further notes that, at one time, the 
veteran was voluntarily trying to lose weight which cuts 
against a finding that this service connected disability is 
manifested by weight loss.  

There is no evidence of record of the presence of hematemesis 
or melena, nausea or periodic vomiting, or circulatory 
disturbance associated with the service connected disability.  
The Board also finds there is no persuasive evidence of 
record demonstrating that the service connected disability is 
manifested by malnutrition.  At the time of the VA 
examination, the veteran was found to be well nourished and, 
as noted above, at another time the veteran was actively 
trying to reduce his weight which weighs against a finding of 
malnourishment.  The Board finds there is no persuasive 
evidence indicating that the service connected disability is 
productive of a definite impairment in health.    

The only other evidence of record of the presence of any 
other pertinent symptomatology is the veteran's allegations.  
In August 2003, he alleged that he was treated for 
hypoglycemia, anemia, and other gastrointestinal problems.  
The Board finds, however, that there is no other evidence of 
record indicating that the veteran experienced hypoglycemia, 
anemia or other gastrointestinal problems.  The private and 
VA clinical records as well as the report of the VA 
examination do not indicate in any way that the veteran was 
anemic or hypoglycemic.  

The Board recognizes that the veteran does experience 
frequent and regular symptoms associated with his service 
connected disability.  Nevertheless, the Board finds that the 
criteria for a 60 percent evaluation are not nearly 
approximated under either Diagnostic Code 7305 or 7308 or 
other pertinent Diagnostic Code pertaining to the evaluation 
of disabilities of the digestive system.  As such, the claim 
for a schedular rating higher than 40 percent for status post 
gastric resection, duodenal ulcer and cholecystectomy, with 
bile reflux and severe heart burn is denied.  

Finally, the Board finds that there is no showing that the 
veteran's digestive system disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 40 percent 
rating assigned adequately compensates the veteran for the 
severity of his disability.  Hence, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied.  



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


